Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 2/25/21, Applicant amended claims 1, 5-6, 8, 12-13, 15, and 18019, canceled claims 2, 9, and 16, and added no new claims.  Claims 1, 3-8, 10-15, and 17-20 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for a distributed indexing architecture for databases: determine a set of index table references based on the index key, wherein: at least one of the index table references comprises one or more characters of the index key and a wildcard character that represents any character; and each index table reference identifies an index table that links index keys with data location information; determining a mask size; extracting a set of characters from the index key starting from the beginning of the index key, wherein the number of extracted characters is equal to the mask size; and replacing a character from the set of characters with a wildcard character.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for a distributed indexing architecture for databases.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Yen et al (US 20200226116) teaches fast creation of indexes for partitioned tables in a big cloud database, does not teach indexes with wildcard characters or masking (paragraphs 0006, 0038 figure 2); and 
	Chang et al (US 9,460,147) teaches storing data in a partitioned distributed database system wherein a dataset is partitioned into a set of delta files and indexes are generated for each delta file, does not teach indexes with wildcard characters or masking (column 1 lines 20-34, columns 5-7 lines 46-53 figure 1).

Responses to Applicant’s Remarks
	Regarding rejections of claims 1-20 under 35 U.S.C. 101 for reciting mental processes without significantly more, Applicant’s amendments recite significantly more than the abstract ideas and said rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/2/21